Citation Nr: 0110225	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-11 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease, with chronic low back syndrome and history of 
sciatica, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran was discharged from active duty in May 1994 after 
more than 20 years of honorable service.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
denying the veteran's claim for an increased rating.  

At page 7 of written argument, dated in February 2001, the 
veteran's authorized representative raised a claim of 
entitlement to an increased rating for hypertension, 
currently rated 10 percent disabling.  That claim is not in 
appellate status and is not intertwined with the claim in 
appellate status, but is referred to the RO for appropriate 
action.  


REMAND

On a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in May 2000, the veteran indicated that he did not want a 
hearing before the Board.  However, in July 2000 the RO 
received a request from the veteran for a local hearing with 
a Jackson Regional Office Hearing Officer.  It does not 
appear that this request has been addressed.  

In written argument, dated in February 2001, the veteran's 
authorized representative asked that a rating of 60 percent 
be awarded for the back disability, and that the matters of 
separate ratings for bowel and bladder dysfunction be 
remanded to the RO for consideration.  A May 11, 2000 VA 
medical record notes as follows:  

Bowel- lose control of bowls ~ 2 x /week 
and constipation at times.
Bladder- lose control 3 x week

The Supplemental Statement of the Case (SSOC) furnished in 
August 2000 does mention the July 1998 VA Compensation and 
Pension examination that stated, in the portion of the report 
that contained the reason for the examination, that the 
veteran had not reported bowel or bladder incontinence at 
that time; in the portion of the report that contained 
results of the physical examination there is no mention of 
incontinence.  However, it does not appear VA has considered 
the subsequently dated evidence of the presence of bowel or 
bladder incontinence, and so it has not addressed the 
propriety of assigning separate ratings for those conditions.  
In that regard, VA regulations provide that the evaluation of 
the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2000).  However, the United States Court of 
Appeals for Veterans Claims has held that separate ratings 
may be appropriate when different disabilities arise out of 
the same injury (such as a painful scar and underlying muscle 
damage), so long as none of the symptomatology of any one of 
the conditions overlaps or duplicates the symptomatology of 
the other condition being rated.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The RO should address this aspect of the 
veteran's claim.  

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a hearing before a hearing officer.

2.  The RO should obtain and associate 
with the claims folder copies of all 
records relating to treatment of the 
veteran at the VA medical facility in 
Milwaukee, Wisconsin, since May 11, 2000.  

3.  The veteran should be afforded the 
opportunity for an examination by the 
appropriate specialist to identify the 
symptoms and manifestations of the 
veteran's service-connected degenerative 
disc disease, with chronic low back 
syndrome and history of sciatica.  
Evidence of painful motion, such as the 
facial expression, wincing, etc., on 
pressure or manipulation, should be 
carefully noted and definitely related to 
affected joints.  Muscle spasm should 
also be noted, if present.  The 
examination should portray the anatomical 
damage, and the functional loss, found to 
be present.  The examiner should direct 
inquiry to considerations of less 
movement than normal, more movement than 
normal, weakened movement, excess 
fatigability, incoordination, or pain on 
movement, swelling, deformity or atrophy 
of disuse or instability.  All necessary 
testing should be conducted, and the 
results reviewed by the examiner, who 
should then identify the symptoms and 
manifestations of the degenerative disc 
disease, with chronic low back syndrome 
and history of sciatica, and provide a 
complete rationale for any opinion 
expressed.  The claims folder and a copy 
of this Remand must be provided to the 
examiner for review.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim, and should address the 
propriety of assigning separate ratings 
for bowel and bladder incontinence, if 
present.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a SSOC and afforded the 
appropriate period of time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


